 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Case No. 1:19-cr-00009-DAD-BAM
12                       Plaintiff,
13           v.                                        ORDER OF RELEASE
14    JORGE ANTONIO MELGAR-ZAMORA,
15                       Defendant.
16

17          An order dismissing the Indictment against the above named defendant in this action was

18   filed on October 23, 2019. Accordingly, the defendant shall be released as to this case forthwith.

19   IT IS SO ORDERED.
20
        Dated:     October 24, 2019
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      1
